Smith, J. Kruse applied to the circuit court for a mandamus to. compel the county court to pay his bill of $1174 for 587'meals furnished to the jury which tried the case of State v. Maclin, on an indictment for murder. The petitioner represented that he had fed the jury under the directions of the circuit court in which said trial took place; that his account had been approved by the circuit judge and certified down as extraordinary expenses incurred in holding the court, and payment thereof had been ordered; but the county court had refused to audit or pay his claim; that the value of the meals so furnished by him was fifty cents each, estimated in currency, but Chicot county scrip was worth only twenty-five cents in the dollar. An alternative writ was issued, and in response the county judge showed for cause that the claim was not properly verified under Section 1412 of Mansfield’s Digest, which requires the exhibitor of every such claim to swear, among other things, that his demand has not been enlarged, or enhanced, or made greater in consequence of any depreciation in the value of county warrants; that the amount charged was exorbitant, being based on the depreciated condition of county scrip, and there was no authority for allowing such amount in depreciated scrip as would be the equivalent of the usual charges in currency, but only such an amount as would in currency be a fair and customary price for the meals furnished. To this answer a demurrer was sustained and a peremptory mandamus was awarded.  T,oN:^ofcouncountyexpenses  By virtue of our constitution and laws, the county court is invested with exclusive original jurisdiction to audit, settle, and direct the payment of all demands against the county. Constitution of 1874, art. 7, sec. 28; Mansf. Dig., sec. 1407. Contingent expenses accruing in the circuit court form no exception to this rule. Ib., sec. 1488.  2. Certificate of circuit judge notconolusive"  The certificate of the circuit judge is not conclusive upon the county court as to the amount of compensation to be allowed where the fees for the services rendered are not fixed by law. Jefferson County v. Hudson, 22 Ark., 595; Union County v. Smith, 34 Id., 684. And the county court is expressly prohibited from allowing any greater sum against the county than is actually due in money. Mansf. Dig., sec. 1411; Barton v. Swepston, 44 Ark., 437; and cases there cited. As was said by Chief Justice English, in Union County v. Smith, supra.: “All who serve the public must receive such compensation for their service as the law provides.”  N¡>neA"oDdoUan unlawful act-  Now, the writ of mandamus never lies to compel the officers of a county to do an act which is forbidden, or not authorized by the law of the State. Supervisors v. United States, 18 Wallace, 77; United States v. County of Clark, 95 U. S., 769; United States v. Labette County, 2 McCrary, 25; S. C., 12 Cent. L. Jour., 36; State ex rel. Watkins v. Macon County Court, 68 Mo., 29; S. C., sub nomine State v. Walker, 7 Cent. L. Jour., 390. The judgment is reversed and cause remanded to the circuit court, with directions to dismiss the petition at the costs of the petitioner.